t c memo united_states tax_court hector baca and magdalena baca petitioners v commissioner of internal revenue respondent docket no filed date joel cruz-esparza for petitioners maria cerina de ramos brock e whalen and melinda k fisher for respondent memorandum findings_of_fact and opinion holmes judge hector baca is always on the lookout for new ways to make money for his family if he hears about a new piece of equipment he can learn to use he’ll buy it and build a business around it if he learns that someone needs something done he’ll extend his business to grab the opportunity if he can qualify for high-paying temporary work he’ll take the job but his bookkeeping for all this work did not always meet the standard of meticulousness the irs prefers the commissioner has disallowed for lack of substantiation a large number of deductions the bacas claimed on their and returns and he also says they owe a sec_6651 late-filing addition_to_tax and sec_6662 penalties findings_of_fact the bacas are immigrants from mexico who have grown roots in el paso texas in hector baca started working as a dispatcher for a small local company and went on to buy it just a few years later what began as a delivery company sprouted multiple other businesses all of which baca ran from the el paso home he owned with his wife magdalena she herself had risen to become a vice president of weststar bank her income was mostly wages from the bank though she helped her husband with a multilevel marketing business it was hector baca’s tangle of businesses that drew the commissioner’s attention and we start by describing them all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise i hector baca’s businesses and employment dependable transportation services dts dts is a limited_liability_company llc through which baca sold delivery services baca referred to dts’s services as hot shots or urgent deliveries but business cooled by and dts was down to one client before it ceased business by the year’s end chile relabeling business this was perhaps the most unusual and short- term of baca’s businesses--it lasted for only ten months in it came to life when one of dts’s clients farzin tabatabai bought a large number of chile bags that he wanted to relabel with the name of his own company he hired baca to do the job and baca simply tacked the relabeling onto the delivery services he was already performing for tabatabai and so a chile-bag relabeling business became a part of dts baca would relabel the chile bags and then fax invoices to tabatabai for payment which earned him a total of dollar_figure in baca claims however that he hired jay pancho merced as a contract laborer to perform these services the arrangement was not perhaps the most formal and baca claimed that he paid merced by letting him use a dts debit card from wells fargo to withdraw about dollar_figure in cash from dts’s account there is nothing in the record to confirm that these withdrawals occurred or that dts or baca made any other payment to anyone named merced or pancho for this work mobile 18-wheeler service baca also spotted an opportunity to do mobile oil changes for 18-wheelers in the el paso area he added general tuneups to his service and offered it directly to drivers to make this possible he had to purchase a good deal of equipment including a gmc van compressors or car lifts a pump for oil and grease and everything to give service in 18-wheelers this equipment wasn’t cheap and baca says he spent around dollar_figure to complete the van with everything necessary to perform the tuneups and oil changes we aren’t sure whether baca is operating this service as a sole_proprietorship or within a more formal business structure multilevel marketing company we also don’t have much information on baca’s involvement in what he claims is a multilevel business that sells health and beauty products as best we can tell the multilevel business is some sort of scheme--or multiple schemes--where a salesman earns commissions based not baca described his van as kind of a truck closet the compressor and lift alone cost about dollar_figure baca claimed to have a contract for their purchase but was not sure exactly if he had a receipt for them he also said he bought a used pump in 2011--the same year he bought the compressor and lift only on what he sells but also on how many others he can sign up to sell the products mrs baca did help out with some of the marketing but the bacas don’t seem to have earned much if any income from it during the years at issue advanced stimulation technologies ast baca heard probably in that there was good money to be made in the west texas oilfields rejuvenated by the advent of fracking from through a company called ast paid baca who already had a commercial driver’s license to move and operate fracking equipment he was assigned to projects in the oilfields in and around midland and odessa texas where he worked an average of hours each day days a week and he did this all while maintaining his residence in el paso baca was an on-call employee but he’d ask that ast give him at least four hours notice of a new project to allow him to make the commute from el paso to midland certain projects required him to transport equipment or car pool with other workers to locations beyond midland--trips that could take one to three hours one way other projects required him to spend the night in midland where he would stay in onsite mobile homes or in his truck at a truck stop otherwise he’d take to the highway to make the long drive home to his family in el paso after working a long day every project was different with some lasting weeks at a time and others done within a day even with this difficult commute the bacas never considered moving to midland because mrs baca had a good job at the bank and also because they say they didn’t know when the job opportunities would finish baca’s intention was always to make good money while it lasted and then return to el paso and that’s exactly what happened--he made around dollar_figure in and dollar_figure in from these oilfield projects alone belly dump service while baca was in midland for oilfield work he tried to make a business for the location with one of his friends by purchasing a belly dump trailer and forming a partnership5 to operate it in the belly dump is kind of a box and you carry land meaning the soil and dirt etc that is removed from the ground when a piece of land is being cleared and between and baca and his friend used the belly dump to move the soil and dirt they cleared from oil-drilling land baca claims the belly dump cost him dollar_figure plus an additional dollar_figure in maintenance and repairs ie paint brakes and lights baca claims that his ast work was temporary and project-by-project such that he never knew when it might end yet he ended up working consistently for ast for nearly all of and 2013--the years at issue--as well as through he was later laid off at the beginning of when all the work dried up baca and his friend organized the business as a partnership and named it meba oilfield services the partnership_agreement shows that baca contributed the belly dump to the partnership which means that baca bought it but meba owned it but our own review of the contract6 for the belly dump shows a purchase_price of dollar_figure and a downpayment of dollar_figure this downpayment left a balance of dollar_figure baca sold the belly dump in he think s other businesses before the years at issue baca operated an oil-changing business called master lube which he ran through b b express llc from to he also opened an auto carrier business in that he used to move cars from new york to mexico he financed the carrier with a small_business loan of dollar_figure in this business became unprofitable and he sold the carrier in as far as we can tell baca’s operation of these businesses did not affect either the commissioner’s calculation of a deficiency or any income or claimed losses on the record before us ii returns trial and more a and income_tax returns the bacas timely filed their return for but were late with their return for filed with both returns were schedules c profit or loss from business for baca’s multilevel marketing business as well as schedules a itemized while the contract is in spanish we feel confident in our ability to read pure numbers and combine these numbers with translations provided by the parties to arrive at our conclusion regarding the belly dump’s purchase_price deductions which showed large unreimbursed employee-business-expense uebe deductions for baca’s oil field work the bacas’ returns do not make clear what income came from which business we do have w-2 statements for the income baca earned from ast and his wife earned from weststar bank dts’s income got mixed up with baca’s other income though by trial baca seemed to understand that each business should have had a separate schedule c or other form b audit and trial audit and notice_of_deficiency the commissioner noticed these problems and began an audit that did not resolve the issues so he refined them into a notice_of_deficiency for tax_year sec_2012 and sec_2013 in this notice the commissioner disallowed the vast majority of the bacas’ schedule c deductions all their schedule c deductions and uebe deductions for both years he topped off his notice with a late-filing addition_to_tax and two sec_6662 penalties but did determine that the bacas were entitled to car and truck expenses of dollar_figure and the parties included in their stipulation a second w-2 for baca that was not mentioned in the notice_of_deficiency the pleadings or anywhere else in the record it showed that he earned dollar_figure from a company named universal pressure pumping inc we know nothing more about this job an adjustment for cost_of_goods_sold of dollar_figure for even though they had not claimed these on their return we can summarize what remains in dispute here are the unreimbursed employee-business expenses on the bacas’ schedules a mileage dollar_figure disputed ye sec_2013 dollar_figure disputed yes yes --- big_number big_number overnight travel total1 yes --- these totals are what’s in dispute not what’s disallowed because they don’t account for the floor on miscellaneous_itemized_deductions see sec_67 the tax cuts and jobs_act pub_l_no sec a stat pincite amended sec_67 by adding subsection g which suspends the miscellaneous itemized_deduction for tax years through we apply the law as in effect for the tax years in question big_number big_number and here are the business_expenses on the bacas’ schedules c contract labor depreciation and sec_179 expense deduction legal and professional services office repairs and maintenance other ie fuel total dollar_figure big_number big_number big_number big_number big_number disputed yes yes no no no yes --- -0- dollar_figure -0- -0- -0- -0- big_number disputed --- yes --- --- --- --- --- trial the bacas timely petitioned our court and we tried the case in el paso baca’s testimony allowed us to piece more of his story together--but also left some things unclear he told us about his different businesses his alleged home_office and which vehicles and tools he and his wife depreciated or expensed on their schedules c these depreciation and sec_179 deductions were especially difficult to understand according to baca he drove a isuzu car and his wife drove a honda odyssey van during 2012--the costs of which he says were deductible for that year these cars were not listed on the bacas’ form_4562 the bacas lived in texas at all relevant times which means this case is appealable to the fifth circuit see sec_7482 depreciation and amortization but were listed on an attached asset detail report submitted with the parties’ stipulation we also find that baca bought his belly dump in and paid for its maintenance in that year he deducted the cost of some tools and equipment in that he had bought in because he said he never did it in in baca says he bought a new honda oydssey for his wife--the cost of which they deducted the bacas’ home-office expenses were even less clear when questioned about a deduction for his family’s household utilities baca said that t he thing is in my house i have my office and that this office is for dts and also for his other businesses except for any duties related to his oil field position he testified that the home_office comprised both a single room that’s around square feet and a backyard shed where he stored supplies and which cost him about dollar_figure to build baca reported on hi sec_2012 return however that the shed and other unspecified equipment cost a total of dollar_figure and he deducted dollar_figure of that total under sec_179 what made this still more confusing is that the commissioner seems to think that this testimony related to the bacas’ schedule c o ffice expense of dollar_figure but the commissioner did not list this item as in dispute in the notice_of_deficiency and it seems fairly clear to us that baca’s testimony--though lacking specifics--directed us to the dollar_figure sec_179 deduction and dollar_figure depreciation deduction that the bacas took for office storage the bacas did not attach forms expenses for business use of your home to either their or return baca shed more light on his uebe deductions he said these were for his gas meal and insurance costs while working in midland and that he had provided his return preparer with the receipts and bank statements to prove these deductions he also provided us with a summary of expenses for which includes payments for his car insurance his cell-phone and some of his other utility bills opinion this leaves us with an unusually messy substantiation case which we start to untangle by noting that it is up to the bacas to show that they are entitled to the deductions they took for and see rule a the bacas however urge us to look only to the administrative record compiled during the audit when considering just this record they insist we must find that the commissioner’s notice_of_deficiency is defective and perfunctory under the administrative_procedure_act apa u s c secs because it is arbitrary capricious and an abuse_of_discretion the bacas also argue that if this case is reviewed de novo they have substantiated every deduction that the commissioner disallowed the commissioner disagrees i substantiation sec_162 allows taxpayers to deduct all ordinary and necessary expenses paid in carrying_on_a_trade_or_business see sec_1_162-1 income_tax regs but generally doesn’t allow deductions for personal living and family expenditures sec_262 to establish entitlement to a trade_or_business expense deduction a taxpayer must provide sufficient records to substantiate the expense sec_6001 112_tc_183 credit card and bank statements may be sufficient to show that an expense was paid but usually aren’t good enough without more to show that it was related to a trade_or_business we won’t discuss this issue beyond noting that the bacas have preserved it we have already held that the default provisions of the apa do not apply to our deficiency cases see ax v commissioner 146_tc_153 every circuit_court to consider the question has agreed with us see 845_f3d_555 4th cir aff’g tcmemo_2015_123 bratcher v commissioner 116_f3d_1482 7th cir aff’g without published opinion tcmemo_1996_252 875_f2d_1396 9th cir see also 62_f3d_667 5th cir the code and not the apa provides a basis for review of a taxpayer’s tax_liability because such statements often don’t show an expense’s purpose see eg fessey v commissioner tcmemo_2010_191 wl at sec_274 makes proving a business_expense even harder where the line between personal and business_expenses is blurry this section affects expenses for entertainment meals lodging and deductions for certain kinds of property such as cars sec_274 sec_280f sec_1_274-2 income_tax regs when such expenses are at issue taxpayers must have proof of the expense’s amount the time and place it was incurred and a description of its business_purpose sec_274 flush language sec_1_274-5t temporary income_tax regs fed reg date the records that sec_274 requires may be any document that can establish any of these three elements but are usually an account book a diary a log a statement of expenses or trip sheets see sec_1_274-5t temporary income_tax regs fed reg date sec_274 bars us from estimating such expenses a schedule a unreimbursed employee_expenses we’ll begin with the bacas’ schedule a deductions for uebe they claimed more than dollar_figure of such expenses on both their and tax returns the amounts claimed were comprised of mileage and travel expenses-- expenses subject_to sec_274 the commissioner disallowed these in full and claims that the bacas have failed to adequately link the expenses to a business_purpose on their returns specifically on their forms 2106-ez unreimbursed employee business_expenses the bacas limited their uebe deductions to two items mileage and travel expense while away_from_home_overnight including lodging airplane car rental etc the return and its instructions specifically state do not include meals and entertainment as travel_expenses and the bacas did not claim a specific deduction for meals and entertainment_expenses on either of the returns at issue at trial however baca stated that he provided receipts for meals in midland to his tax preparer and the bacas even listed a grocery expense as proof of their uebe mileage and travel_expenses in their brief if the bacas claimed any grocery bills as mileage or travel_expenses they are out amount and time of mileage overnight and travel_expenses the cost of lodging can be a business_expense and the bacas deducted dollar_figure for lodging in baca credibly testified that during his stays in midland that year he either slept in his car or stayed in a mobile home at a cost of around dollar_figure to dollar_figure a month there is no proof in the record of such expenses that satisfies sec_274’s stringent requirements a cost of dollar_figure to dollar_figure a month for lodging in midland would be reasonable but it would mean the total amount for each year would be only between dollar_figure and dollar_figure--nowhere close to what the bacas claimed and without some sort of detailed record showing the exact amount of baca’s lodging_expenses we simply cannot allow the bacas this deduction mileage can also be a deductible business_expense and the bacas deducted more than dollar_figure in mileage for and just over dollar_figure in but these expenses are also subject_to the heightened substantiation requirements of sec_274 baca did not have a log or notebook in which he kept track of his business travel he instead provided credit-card statements which demonstrate that he spent a significant amount of time in midland and spent money at what seem to be gas stations there but without something like a log of the trips he made to midland baca cannot adequately establish how many miles he drove for his oilfield work--especially since he also operated the belly dump in the same area we disallow these deductions baca’s tax_home there’s a second problem lurking with these expenses even if baca’s credit-card statements were sufficient for us to determine how often he drove to midland in and he would still need to show that his tax_home wasn’t where he was working the reason is that sec_162 requires a taxpayer be away from home to deduct travel_expenses in pursuit of a trade_or_business this is one of those instances in tax law where an ordinary word means something different from what normal people might think it means--courts continue to hold that a taxpayer’s home for tax purposes is not where he lives but is the vicinity of his principal_place_of_business where he has a permanent job or at least where he is working indefinitely the leading case on this issue is 326_us_465 where the supreme court made clear that keeping a house far away from where one works is a personal decision which makes the expenses of going back and forth to work a nondeductible personal_expense see sec_262 baca is careful to point out that he didn’t expect his work for ast to last forever--he never thought of it as a permanent job but we have to look at the facts and circumstances to decide whether it was sufficiently indefinite see 490_f2d_1249 6th cir quoting 450_f2d_66 2d cir rev’g tcmemo_1972_154 and the code makes clear that the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 flush language the fifth circuit--where this case would go on appeal--has told us to look at four factors to decide whether a taxpayer’s employment is sufficiently indefinite whether the taxpayer’s job required him to travel to the distant worksite where the taxpayer spends more of his time where the taxpayer engages in greater business activity even if he still maintains business at his perceived place of abode and where the taxpayer derives a greater proportion of his income see 190_f3d_392 5th cir aff’g tcmemo_1997_526 32_f3d_911 5th cir see also 408_f2d_671 6th cir construction worker spent four years working on a project distant from place where family resided returning only on weekends was away indefinitely 171_f2d_449 8th cir denying travel deductions as personal where taxpayer spent six-sevenths of his time working in one city away from his place of abode in robertson a mississippi supreme court justice worked in jackson where his court was located but lived with his family in oxford where he also taught a course at ole miss law school robertson f 3d pincite each sunday afternoon the justice would drive from oxford to jackson where he would remain through thursday afternoon to fulfill his duties as a judge before returning home to his family and professorial duties in oxford id the fifth circuit denied his claimed deduction for travel and meal expenses because it found that the justice spent most of his time and earned most of his money in jackson id pincite the court also didn’t think the justice’s status as an elected state official was enough to find that the exigencies of business required him to travel from oxford to the state capital id pincite so was baca’s work in midland sufficiently indefinite such that midland became his tax_home during the years at issue we don’t doubt the sincerity of the bacas’ belief that the oilfield work was too likely to prove temporary to justify thinking about moving from el paso to midland the key fact however is that baca’s job with ast did not require him to travel back and forth to midland baca chose to take the job in midland because he knew the job paid well and he hoped to earn a lot of overtime and he was right about this--the record shows that he spent an average of hours a day days a week from through working in midland some projects may have been shorter and some longer but he spent the bulk of his time working for ast the fact that mrs baca stepped in to help with baca’s multilevel business confirms for us that his midland job consumed much of his time what’s more even though baca may have gone into the job with ast in worried that it could end at any moment we find that at some point after his first year he felt some assurance that the work would continue buying a belly dump and starting a business with it in midland is evidence of such assurance and finally baca’s ast income was much higher than what he earned from his other businesses--nearly dollar_figure versus dollar_figure in that makes his situation quite similar to the judge’s in robertson it is understandable that the bacas didn’t want to pack up their home and move to midland especially with mrs baca’s job at the bank but the work in midland was consistent for nearly four full years the bacas’ decision to remain in el paso was their personal decision while we recognize that baca’s work for ast seemed unlikely to last a lifetime we don’t think the law in this area cares about long-term career prospects as much as it cares about consistency and time spent working in a certain location such that a person could make a reasonable choice to move there even if it wasn’t convenient for personal reasons and there is nothing in the record to suggest that baca went without work for any significant time while employed by ast we therefore find that baca’s work in midland was sufficiently indefinite to make midland his tax_home during the years at issue this makes his travel_expenses personal and nondeductible even if the bacas had substantiated them b schedule c deductions the commissioner also disallowed expenses taken on the bacas’ schedules cdollar_figure for he disallowed different deductions they took that included depreciation and expenses for sec_179 property contract labor and fuel for he disallowed their lone depreciation and sec_179 expense deductions depreciation sec_167 allows a depreciation deduction for the exhaustion or wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income to substantiate their depreciation_deductions the bacas have to demonstrate that the property was used in one of their trades_or_businesses and also establish the property’s depreciable basis by showing the cost of the we note here again that many of these expenses were not properly reported as the bacas lumped them onto one schedule c--for retail sales support --that doesn’t fit with what we know about baca’s different businesses property its useful_life and any previously allowable_depreciation 105_tc_324 some property types listed in sec_179 get special treatment--even though they might be property that lasts for years a taxpayer who buys them may deduct rather than depreciate their costs sec_179 d a taxpayer who chooses to deduct however must deduct the property’s cost in the year he puts it into service in his trade or business--not before and not after sec_179 and the deduction is limited to the taxpayer’s aggregate taxable_income derived from any of his trades_or_businesses during the taxable_year sec_179 the taxpayer must also prove by adequate_records how and from whom the sec_179 property was acquired and he must show when it was placed into service sec_1_179-5 income_tax regs flush language the heightened substantiation requirements of sec_274 must also be met for proving the business use of listed_property see singh v commissioner tcmemo_2009_36 wl at belly dump some of the best records in this case are those for the belly dump the bacas took a dollar_figure sec_179 deduction for the belly dump on their return and the belly dump doesn’t have to lurch over the sec_274 hurdle for listed property--the code doesn’t consider such a specialized vehicle to be a passenger_automobile see sec_280f that’s not enough however to sustain the deduction for one thing baca’s contract to buy the belly dump shows a price of dollar_figure including a downpayment of dollar_figure--an amount nearly dollar_figure less than the claimed deduction baca explained at least part of this difference as his inclusion in the belly dump’s cost of dollar_figure that he later spent to repair it there are invoices in the record from mission truck sales and wofford truck parts inc but there’s no clear link to the belly dump so we won’t just add these unidentified maintenance_expenses to the purchase_price there’s also another problem--meba not baca as an individual operated the belly dump baca bought the belly dump in date but meba’s partnership_agreement plainly says that he contributed the hobb belly dump to the partnership in exchange for a ownership share in date the bacas argue in their brief that the partnership_agreement shows that the belly dump continued to be placed in transportation services through we don’t doubt this at all but what it means is that meba and not baca used the belly dump for business in and meba didn’t purchase the belly dump because baca contributed it to meba see sec_179 c i that means no deduction for meba passes through to baca to deduct on his joint_return we can’t ignore the partnership_agreement and pretend the belly dump is baca’s sec_179 property just because he bought it even if we did we have nothing to show that he used the belly dump in a business other than meba see eg green v commissioner tcmemo_1998_356 wl at we can’t even confirm that meba made enough income during to allow such an expense we therefore find that the bacas are not entitled to a sec_179 deduction for the belly dump all other--cars tools and office storage the bacas took a dollar_figure sec_179 deduction for a category of expenses they called all others on their return the commissioner says the bacas did not explain this category but the parties submitted with their supplemental stipulation of facts a copy of the bacas’ tax_return including a form_4562 accompanied by a asset detail report the report lists two cars a honda and an isuzu office storage and tools baca explained that he was trying to deduct the costs of the baca’s cars some work tools and a storage shed in the yard of his home in el paso so we think we at least know what was in the all others category we’ll start with the cars these deductions require heightened substantiation because cars are listed_property sec_274 sec_280f we find baca’s testimony that he and his wife drove those cars during credible but we don’t have any evidence that they bought these cars and placed them into service in a trade_or_business in we also don’t have any evidence in the record about what they cost and we have none of the detailed evidence that sec_274 requires about the cars’ time and place of use or their business_purpose that makes the cars’ cost not deductible turning to the tools the bacas run into a timing issue baca admitted that he bought the tools in for his mobile 18-wheeler service but didn’t take a first-year expense deduction until because he just never did it sec_179 property must be deducted in the year it is placed_in_service sec_179 which is the time when it is placed in a condition or state of readiness and availability in a trade_or_business sec_1_167_a_-11 income_tax regs this even includes property that is acquired and set_aside during the taxable_year sec_1_46-3 income_tax regs see also sec_1_167_a_-11 income_tax regs stating that sec_1_46-3 income_tax regs applies for purposes of determining when property is placed_in_service we therefore find that the bacas can’t deduct the cost of these tools for that leaves a dollar_figure sec_179 expense plus an dollar_figure depreciation expense for unspecified equipment associated with baca’s purported office and an office storage unit that baca says he built in his backyard he listed the total cost of these office storage assets as dollar_figure there are problems here too sec_280a generally disallows deductions claimed for expenses associated with the business use of a taxpayer’s home there are exceptions and one of them is for c ertain storage use where the expense is allocable to space within the dwelling_unit which is used on a regular basis as a storage unit for the inventory of the taxpayer held for use in the taxpayer’s trade_or_business of selling products at retail or wholesale but only if the dwelling_unit is the sole fixed location of such trade_or_business sec_280a so there may be something here but the only evidence that we have about this storage unit and office is baca’s testimony he credibly testified if perhaps with a bit of exaggeration that his wife would kill him if he put everything in the garage so he built the storage unit for equipment he has and that’s part of the storage and office that he uses for dts and his other businesses with the exception of his oilfield work that’s not enough though--he didn’t produce any photos of the storage unit or any bills to establish its construction cost or the cost of any of the unspecified office equipment he also didn’t say how regularly he used the unit or describe the type and use of the equipment that supposedly makes up the rest of the dollar_figure and while the bacas have businesses that very well may result in inventory that requires at least some storage space we are very skeptical that the bacas paid dollar_figure for office and storage-unit costs for businesses that made less than dollar_figure in the same year these expenses are disallowed too honda odyssey the bacas don’t fare any better with their claimed sec_179 deductions for the next tax_year they claimed a deduction for a honda odyssey on their return but the commissioner correctly points out that the only evidence in the record about this deduction is baca’s testimony which is less than clear and seems to admit that the family used the odyssey only for personal purposes that is much less than sec_274 requires so the bacas are not allowed to take this deduction ‘97 chevrolet mobil the other sec_179 expense the bacas took on their return was for a used chevrolet there is zero evidence allowing us to confirm what exactly this dollar_figure expense is for let alone the chevrolet’s purchase_price when it was purchased or the year that it was placed_in_service this expense--whatever it is for--is therefore also disallowed contract labor the bacas also claim a deduction for dollar_figure worth of contract labor in this expense they say was to hire pancho merced to handle dts’s chile- bag relabeling work even if we look past the fact that this deduction was listed on a schedule c for retail sales support we still don’t think the bacas have substantiated it baca’s only evidence was his testimony that he paid pancho by giving him a debit card linked to the bacas’ account so that pancho could make cash withdrawals although the bacas introduced copies of their bank records for the year there’s no evidence of what each withdrawal was for or which withdrawals from which bank accounts were for those putative pancho payments we disallow this deduction other deductions fuel the final disputed item is the bacas’ other expenses deduction for fuel we’ll assume these fuel expenses relate only to baca’s personal businesses and not the expense of his commuting to the oilfields in support of this deduction the bacas again pointed to the copies of their bank records but provided no receipts and no log that tracks the time they spent driving for business purposes we cannot know what part of these fuel expenses was for personal rather than business purposes and the bank records fail to make the distinction any clearer we recognize that the bacas were running multiple businesses and must have had some legitimately deductible vehicle expenses the commissioner himself allowed some such expenses during the audit that the bacas didn’t even claim on their return but bank records alone don’t show what sec_274 requires or even what we need to distinguish an expense of one business from an expense of another they cannot take this deduction either this means the bacas may not take any of their contested schedule c deductions ii penalties the last issue for us to resolve is whether the bacas are liable for penalties there are two--a sec_6651 late-filing penalty for and a sec_6662 accuracy-related_penalty for each year the bacas don’t contest the late- filing penaltydollar_figure this leaves us with the accuracy-related_penalties sec_6662 imposes a penalty for an underpayment_of_tax attributable to n egligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and c d the commissioner has the initial burden of production on these penalties under sec_7491dollar_figure he meet sec_11 they did not assign error to the commissioner’s failure-to-timely-file addition_to_tax in their petition in their pretrial memorandum they did say that they would produce evidence to establish that they filed their income_tax return for on time and even if it was late it was due to reasonable_cause and not willful neglect but they offered no such evidence at trial and they never addressed the issue again this amounts to a concession see 118_tc_358 we have already granted the commissioner’s motion to reopen the record and admitted his penalty-approval form see sec_6751 graev v continued part of his burden for substantial-understatement penalties here because the bacas’ understatements are more than the greater of dollar_figure or of the tax they should’ve reported each year see sec_6662 he also meets the initial part of his burden for negligence because the bacas should’ve known that many of their return positions were too good to be true and they made no real effort to ascertain the correctness of those positions see sec_1_6662-3 income_tax regs but the bacas claim they’re not liable for the accuracy-related_penalties because they had reasonable_cause for their return positions and acted in good_faith when they took them see sec_6664 sec_1_6664-4 income_tax regs the bacas never explained the basis of their reasonable_cause or showed any evidence of good_faith for their return positions in either year the most they can do is point to baca’s testimony where he said my accountant put together everything h e put together this business with my other income we could stretch this statement to suggest that the bacas are claiming that they acted out of reasonable reliance on an adviser see neonatology assocs p a v continued commissioner 149_tc_485 ndollar_figure citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 commissioner 115_tc_43 aff’d 299_f3d_221 3d cir especially since we are sympathetic to the language barrier that the bacas face but we simply do not have enough information to properly review the factors that proof of this reliance requires the bacas’ return preparer was a competent professional who had sufficient expertise to justify reliance the bacas provided necessary and accurate information to their return preparer and the bacas actually relied in good_faith on their return preparer’s judgment see id we know nothing about the bacas’ accountant much less enough to decide whether he was a competent professional with sufficient expertise to justify their reliance we therefore find that the bacas have not established that they had reasonable_cause for their return positions this all means that decision will be entered for respondent
